Case 5:19-cv-05422-SVK Document 1-5 Filed 08/28/19 Page 1 of 3

EXHIBIT D
Case 5:19-cv-05422-SVK Document 1-5 Filed 08/28/19 Page 2 of 3

 

You've just done something very few YouTube creators accomplish: You had an
astonishing 100,000 people subscribe to your channel.

We know numbers on YouTube can get really big, but we hope you don’t lose sight of
the reality behind that six-digit milestone. Each and every person who has subscribed
to your channel was touched by what you did. They were inspired, or challenged, or
entertained.

You made it to this milestone with hard work, perseverance, and — chances are — a
healthy sense of humor. What you've accomplished can't be taken away from you. And
we'd like to recognize you and all your hard work with this silver play button, a small
token of our esteem and respect.

We know you don’t do this for rewards. You do it because you have a drive to create
and share, and because you've found an audience who cares. Believe us when we say
that we can't wait to see what you do next. A million subscribers may seem a long way
off right now, but you're closer than you think. And we're rooting for you.

Congratulations.

Sincerely,

iu (rh

Susan Wojcicki
CEO, YouTube

175
Case 5:19-cv-05422-SVK Document 1-5 Filed 08/28/19 Page 3 of 3

Hepes

 
